CUSIP No. 191098102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 8) COCA-COLA BOTTLING CO. CONSOLIDATED (Name of Issuer) Common Stock $1.00 par value (Title of Class of Securities) 191098102 (CUSIP Number) March 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ X] Rule 13d-1(c) [ ] Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (1) Names of Reporting Persons I.R.S. Identification Nos. of above persons(entities only). Coca-Cola Enterprises Inc. IRS Number: 580503352 (2) Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X ] (3) SEC Use Only 1 (4) Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power 0 (6) Shared Voting Power 0 (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 0 (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 0 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares: N/A (11) Percent of Class Represented by Amount in Row (9): 0% (12) Type of Reporting Person: CO Item 1.
